Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/09/2019, 2/06/2019, 4/05/2019, 11/06/2020, 1/13/2021, 1/15/2021, and 1/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it uses phrases which can be implied, such as, “The present invention provides”, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 35 is objected to because of the recitation “said lug and said second partial flange…to prevent contact of said lug with said partial flange during insertion” in lines 15-16 and should be “said lug and said second partial flange…to prevent contact of said second partial flange during insertion” to avoid confusion with the partial flange previously recited for the lug.    

Claim Rejections - 35 USC § 112
Claims 10, 22, and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 in lines 2-3 recites “no other interlocking connecting mechanisms” in regard to coupling the male coupling and the female coupling and is unclear because the male coupling is also connected to the female coupling by the gasket 1013 and the receiver 1012 in Fig. 5D which is at least an interlocking coupling mechanism between the male coupling and female coupling. Therefore, it is unclear of what is and what is not considered as an interlocking connecting mechanism.
Claim 22 in lines 2-3 recites “no other connecting mechanisms” which is unclear for the same reasons as mentioned above for claim 10.
Claim 34 in lines 25-26 recites “no other interlocking connecting mechanisms” which is unclear for the same reasons as mentioned above for claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1-2, 4-5, 10-16, 22, 24-28, 32, and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humet Hidraulica (GB 1447183 A hereinafter “Humet”).
In regard to claims 1-2, 4-5, 10, 12-16, 22, and 34, Humet discloses an irrigation pipe coupling system, a reversible mechanically engaging pipe system, or a towable conduit coupling system for making a locking fluid connection between irrigation conduits (Fig. 4, the coupling as shown), comprising: 
a.	a male coupling (Fig. 2, 20) having a lug on the outer surface thereof (Fig. 4, at 22) and a cylindrical male insertion portion (Figs. 2 and 4, the portion of 20 that inserts into the female coupling 1), said lug having a shape of a partial flange (Fig. 4, lug at 22 is at least a partial flange); 
b. 	a female coupling (Figs. 2 and 4, coupling of 1 is at least a female coupling that receives 20) having 
i. 	a cylindrical female receiver having a complete circumference (Fig. 4, the portion at 4 is at least a receiver that has a complete circumference that receives the indicated male insertion portion of 20) into which said cylindrical male insertion portion is operable to be inserted (Figs. 1-2 and 4 shows an uncoupled and coupled state of 20 which is operable to be inserted into 1), 
ii. 	a cradle structure having an incomplete circumference positioned adjacent to said cylindrical female receiver (Figs. 2 and 4, portion at 14 is at least 
iii. 	a slot (Fig. 2, slot at 14) formed by a second partial flange (Fig. 2, portion at 18 is at least a partial flange since it forms an incomplete circumference and is a projecting rim) on an interior surface of said cradle structure (Fig. 2, indicated second partial flange at 18 is formed from an inner surface of the indicated cradle such that it forms a stop for the lug at 22 similar to the applicant’s invention), 
wherein said cylindrical insertion portion of said male coupling is operable to be inserted into said cylindrical receiver substantially 6Atty Ref No.: 13550.02.USU01axially without said lug or second partial flange obstructing the insertion of said male insertion portion (Figs. 1 and 3, in Fig. 1 shows the male coupling 20 approaches the female coupling 1 and in Fig. 3 shows a state in which the lug at 22 and second partial flange at 14 do not obstruct the insertion and the lug is rotated to engage the slot at 14), 
wherein said lug has a cross-sectional shape (Figs. 2 and 4, the lug at 22 has a cross-sectional shape) that is substantially complementary to said slot (Figs. 2 and 4, the lug at 22 complements the slot at 14 in order to secure to one another) such that said lug is operable to be reversibly mechanically engaged with said slot by rotation of one or both of said male coupling and said female coupling when said male insertion portion is inserted into and in axial alignment with said cylindrical female receiver (Figs. 1 and 3 shows the operation in which the male coupling 20 remains in axial alignment with 1 and can be 
c. 	a gasket (Fig. 2, seal ring 11) positioned within said female receiver providing a substantially fluid-tight seal between said female receiver and said male insertion portion (Fig. 2, lip at 12 of seal 11 provides a fluid-tight seal); and 
d. 	a riser opening in said female coupling (Figs. 1 and 4, opening at 5) for receiving a riser for connecting to an irrigation riser (Figs. 1 and 4, opening at 5 is capable of receiving a tube and see note below).
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP 2114. In this case, the functional 
In regard to claims 11 and 36, Humet discloses the system of claims 1 and 12, wherein the male coupling has no moving parts and the female coupling has no moving parts (Fig. 2, the coupling does not having any moving parts other than assembling the parts together similar to the applicant’s invention such that once the connection between the male coupling and female coupling is made, there are no other moving parts to maintain the connection).
In regard to claims 24-28 and 35, Humet discloses a method of connecting irrigation pipe or conduits (Fig. 4, the coupling as shown), comprising: 
a. 	aligning a male coupling of a first irrigation pipe (Fig. 2, 20) having a cylindrical male insertion portion (Figs. 2 and 4, the portion of 20 that inserts into the female coupling 1) with a female coupling of a second irrigation pipe (Figs. 2 and 4, coupling of 1 is at least a female coupling that receives 20) having a cylindrical female receiver (Fig. 4, the portion at 4 is at least a receiver that has a complete circumference that receives the indicated male insertion portion of 20) into which said cylindrical male insertion portion (Figs. 1-3, the indicated male insertion portion inserts into the indicated female receiver at 4), wherein said male coupling has a lug on the outer surface thereof and said lug has a shape of a partial flange (Fig. 4, lug at 22 is at least a partial flange), wherein said female coupling has a cradle structure (Figs. 2 and 4, portion at 14 is at least a cradle with an incomplete circumference) positioned adjacent to said cylindrical female receiver (Figs. 2 and 4, portion at 14 is adjacent to the portion at 4), and a slot 
b. 	inserting said cylindrical male insertion portion into said cylindrical female receiver (Figs. 1-3 shows the stages of insertion between 20 and 1), wherein 7 
Atty Ref No.: 13550.02.USU01i. said cylindrical male insertion portion is co-axially aligned with said cylindrical female receiver as said cylindrical male insertion portion is inserted into said cylindrical female receiver and without obstruction of the lug and second partial flange (Figs. 1-3, shows the stages of insertion where the insertion is axially aligned between 20 and 1 and in Fig. 3 shows the lug at 22 and the indicated second partial flange at 18 do not obstruct each other), and 
ii. said lug and said second partial flange are staggered during insertion to prevent contact of said lug with said second partial flange during insertion (Fig. 3 shows the lug at 22 is staggered from the indicated second partial flange until the slot at 14 and the lug 22 are radially aligned); 
c. 	advancing said cylindrical male insertion portion into said cylindrical female receiver until said lug is aligned with said slot (Fig. 3 shows 20 is inserted until the lug at 22 is aligned with the slot at 14) and said cylindrical male insertion portion contacts a gasket (Fig. 2, seal ring 11) positioned within said cylindrical female receiver to provide a substantially fluid-tight seal between said cylindrical female receiver and said male insertion portion (Fig. 2, contact of lip at 12 of 11 with the outer surface of 20 to provide a fluid-tight seal); and 

In regard to claim 32, Humet discloses the method of claim 24, wherein the male coupling and female coupling are mechanically connected by the lug and second partial flange, with no other connecting mechanism (Figs. 1-3, the connection is made similar to the applicant’s invention such that the connection is made by a lug engaged with a slot by rotation and in regard to “no other connecting mechanism”, see the rejection under the 112 section).  

Claims 1-2, 4-5, 10-16, 22, 24-28, 32, and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spengler (EP 0154111 A2).
In regard to claims 1-2, 4-5, 10, 12-16, 22, and 34, Spengler discloses an irrigation pipe coupling system, a reversible mechanically engaging pipe system, or a towable conduit coupling system for making a locking fluid connection between irrigation conduits (Fig. 1, 10), comprising: 
a.	a male coupling (Figs. 4 and 5, 30) having a lug on the outer surface thereof (Figs. 4 and 5, 35) and a cylindrical male insertion portion (Fig. 4, portion at 31), 
b. 	a female coupling (Fig. 6, 10’) having 
i. 	a cylindrical female receiver having a complete circumference (Figs. 1 and 6, portion at 11 that forms a full and complete circumference) into which said cylindrical male insertion portion is operable to be inserted (Figs. 4-6, 30 inserts into 10’), 
ii. 	a cradle structure having an incomplete circumference positioned adjacent to said cylindrical female receiver (Figs. 1 and 6, portion at 16 is at least a cradle or cradle structure similar to the applicant’s invention such that it forms a partial circumference and extends from a full circumference receiver) and protruding from the receiver (Figs. 1 and 6), and 
iii. 	a slot (Fig. 6, groove 19) formed by a second partial flange (Fig. 6, at 18 is at least a partial flange such that it forms a partial circumference) on an interior surface of said cradle structure (Fig. 6, 18 is defined from the interior at 19 and 20), 
wherein said cylindrical insertion portion of said male coupling is operable to be inserted into said cylindrical receiver substantially 6Atty Ref No.: 13550.02.USU01axially without said lug or second partial flange obstructing the insertion of said male insertion portion (Figs. 4-6, in [0021] of the English translation discloses 30 is inserted axially into 10’ where 35 is facing upwards away from the indicated cradle structure at 16 then rotated 180 degrees to engage 35 with 19 to form the connection), 

c. 	a gasket (Fig. 6, gasket in groove 22 and in [0016] of the English translation discloses the groove 22 is for a gasket) positioned within said female receiver providing a substantially fluid-tight seal between said female receiver and said male insertion portion (Fig. 6); and 

A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP 2114. In this case, the functional recitation of “for receiving a riser for connecting to an irrigation riser” does not differentiate the claimed apparatus from the opening at 40 of Spengler since the opening at 40 teaches all the structural limitations which is for receiving a pipe. 
In regard to claims 11 and 36, Spengler discloses the system of claims 1 and 12, wherein the male coupling has no moving parts and the female coupling has no moving parts (Figs. 4-6, the coupling of 30 and 10’ do not having any moving parts other than assembling the parts together similar to the applicant’s invention such that once the connection between the male coupling and female coupling is made, there are no other moving parts to maintain the connection).
In regard to claims 24-28 and 35, Spengler discloses a method of connecting irrigation pipe or conduits (Figs. 4-6, connecting 10’ and 30 and in [0002] of the English translation discloses the connection is for an irrigation system), comprising: 

b. 	inserting said cylindrical male insertion portion into said cylindrical female receiver (Figs. 4-6, portion at 31 inserts into 11 of 10’), wherein 7 
Atty Ref No.: 13550.02.USU01i. said cylindrical male insertion portion is co-axially aligned with said cylindrical female receiver as said cylindrical male insertion portion is inserted into said cylindrical female receiver and without obstruction of the lug and second partial flange (Figs. 4-6, in [0021] of the English translation discloses axially inserting 30 into 10’ without obstruction between 18 and 35), and 
ii. said lug and said second partial flange are staggered during insertion to prevent contact of said lug with said second partial flange during insertion (Figs. 
c. 	advancing said cylindrical male insertion portion into said cylindrical female receiver until said lug is aligned with said slot (Figs. 4-6, in [0021] of the English translation discloses 30 is axially aligned with 10’ then rotated to align 35 with 19) and said cylindrical male insertion portion contacts a gasket (Fig. 6, gasket in groove 22 and in [0016] of the English translation discloses the groove 22 is for a gasket) positioned within said cylindrical female receiver to provide a substantially fluid-tight seal between said cylindrical female receiver and said male insertion portion (Fig. 6 and in [0016] of the English translation); and 
d.	rotating one or both of said male coupling and said female coupling with said cylindrical male insertion portion and said cylindrical female receiver in axial alignment until said lug is positioned in said slot and said lug is engaged with said second partial flange to prevent said male coupling and said female coupling from being separated (Figs. 4-6, in [0021] of the English translation discloses 30 is axially aligned with 10’ then rotated to align 35 with 19 which prevents 30 from separating from 10’).
In regard to claim 32, Spengler discloses the method of claim 24, wherein the male coupling and female coupling are mechanically connected by the lug and second partial flange, with no other connecting mechanism (Figs. 4-6, the connection is made similar to the applicant’s invention such that the connection is made by a lug engaged .  

Claims 1-2, 4-5, 10-12, 14-16, 22, 24-28, 32, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (US 1,274,406 hereinafter “Hansen”).
In regard to claims 1-2, 4-5, 12, 14-16, 24-28, and 35, Hansen discloses a method of connecting an irrigation pipe coupling system, comprising: 
aligning a male coupling (Figs. 1 and 7, coupling portion of 10 at 15) of a first irrigation pipe (Fig. 1 and 7, pipe 10) having a cylindrical male insertion portion (Fig. 1, portion of 10 that contacts the ring 21) with a female coupling (Fig. 1, coupling of 11 that couples to 10) of a second irrigation pipe (Fig. 1, pipe 11) having a cylindrical female receiver (Fig. 6, receiver at 20) into which said cylindrical male insertion portion (Figs. 1 and 6, indicated insertion portion of 10 inserts through 20), 
wherein said male coupling has a lug (Fig. 7, 16) on the outer surface thereof (Fig. 7) and said lug has a shape of a partial flange (Fig. 7, 16 is a partial flange), wherein said female coupling has a cradle (Fig. 6, the portion of 11 that extends and protrudes from 20 to 17) protruding from the cylindrical female receiver (Fig. 6, indicated cradle structure protrudes from 20), and a slot (Fig. 6, slot between 18 and 19) formed by a second partial flange (Fig. 6, partial flange at 18) on an interior surface (Fig. 6, 18 is formed on an interior surface of 11 and the indicated cradle structure) of said cradle structure; 

said cylindrical male insertion portion is co-axially aligned with said cylindrical female receiver as said cylindrical male insertion portion is inserted into said cylindrical female receiver (Figs. 1 and 6-7, 10 is inserted coaxially to 11), and 
said lug and said second partial flange are staggered during insertion to prevent contact of said lug with said partial flange during insertion (Figs. 6 and 7, 16 and 18 are staggered during insertion so that 16 aligns with the slot between 18 and 19 so that 10 can be rotated and locked into the slot); 
advancing said cylindrical male insertion portion into said cylindrical female receiver until said lug is aligned with said slot (Figs. 1 and 6-7, 16 aligns with the slot between 18 and 19) and said cylindrical male insertion portion contacts a gasket (Fig. 1, 21) positioned within said cylindrical female receiver to provide a substantially fluid-tight seal between said cylindrical female receiver and said male insertion portion (Fig. 1); and 
rotating one or both of said male coupling and said female coupling with said cylindrical male insertion portion and said cylindrical female receiver in axial alignment until said lug is positioned in said slot (Figs. 1 and 6-7, one or both of 16 of pipe 10 and slot of 11 can be rotated to couple to each other and once connected are in axial alignment) and said lug is engaged with said second partial flange to prevent said male coupling and said female coupling from being separated (Figs. 1 and 6-7, in the coupled 
It is also noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference, as long as the structure of the cited reference is capable of performing the intended use. See MPEP 2111-2115. In this case, the recitation of “irrigation” is an intended use of the pipe for agricultural purposes, however, does not patently distinguish the structure of an irrigation pipe over the pipe of Hansen. Therefore, the pipe of Hansen reads on the limitation of an “irrigation pipe”.
In regard to claims 10, 22, and 32, Hansen discloses the system of claims 1, 12, and 32 wherein said male coupling and female coupling are mechanically connected by said first and second fasteners (Figs. 1 and 6-7, 16 and 18 are mechanically connects 10 and 11 similar to the applicant’s invention), with no other connecting mechanisms (See rejection above under the 112 section).  
In regard to claims 11 and 36, Hansen the system of claims 1 and 12 wherein said male coupling has no moving parts (Fig. 7, 10 has no moving parts) and said female coupling has no moving parts (Fig. 1, 11 has no moving parts).  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Humet  (GB 1447183 A)  in view of Siegel et al. (US 2008/0079258 hereinafter “Siegel”).
Humet discloses the system of claim 12, wherein the second partial flange is reinforced by gussets (Fig. 4, reinforcing ribs 15 are at least gussets that provide structural support to the indicated second partial flange at 14) but does not expressly disclose the lug is reinforced by gussets.
In the related field of pipe couplings, Siegel teaches gussets (Fig. 1, 37) supporting a flange (Fig. 1, flange 36).  
	It would have been obvious to one having ordinary skill in the art to have modified the lug of Humet to include at least one gusset in order to have the advantage of added strength, gripping structure, or minimal force needed for installation as taught by Siegel in [0024-0025]. 
	Additionally gussets are known to provide added strength and stiffness to load bearing surfaces without having to increase the thickness of the component that the gusset supports as described at https://www.fictiv.com/articles/best-practices-for-adding-ribs-and-gussets-to-3d-printed-parts-for-structural-integrity and https://dienamics.com.au/blog/ribs-product-design/. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 1,274,406) in view of Siegel (US 2008/0079258).
Hansen discloses the system of claim 12 but does not expressly disclose the first and second fasteners are reinforced by gussets.
In the related field of pipe couplings, Siegel teaches gussets (Fig. 1, 37) supporting a flange (Fig. 1, flange 36).  
	It would have been obvious to one having ordinary skill in the art to have modified the first fastener that comprises a partial flange of the male coupling and the second fastener that comprises a partial flange of the female coupling of Hansen to include gussets in order to have the advantage of added strength, gripping structure, or minimal force needed for installation as taught by Siegel in [0024-0025]. 
	Additionally gussets are known to provide added strength and stiffness to load bearing surfaces without having to increase the thickness of the component that the gusset supports as described at https://www.fictiv.com/articles/best-practices-for-adding-ribs-and-gussets-to-3d-printed-parts-for-structural-integrity and https://dienamics.com.au/blog/ribs-product-design/. 

Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the claims as being indefinite has been obviated by appropriate amendment, however, claims 10, 22, and 34 recite “no other connecting mechanisms” or “no other interlocking connecting mechanisms” which is still 
	In response to applicant’s argument that Shohan fails to disclose or suggest that the “female coupling…a male coupling is operable to be inserted in axial alignment with the receiver without a fastener obstructing the insertion of the insertion portion” and “a first fastener…second fastener…are operable to be engaged by rotation…in an axially aligned arrangement after the insertion portion is advanced into the receiver” as required by claims 1, 12 and 34, however, the argument is moot since the current rejection no long relies on Shohan. 
	In response to applicant’s argument that “Frazier” (Co-inventor “Hansen” as cited in the previous and current Office Action) does not suggest a cradle structure protruding from a bottom portion of the receiver and a second fastener in the cradle operable to be reversibly mechanically engaged with a first fastener of a male coupling as recited in claim 1 and similarly in claims 12, 24, and 34-35, however, the limitation of “cradle” or “cradle structure” is given its broadest reasonable interpretation and the meaning given to the limitation must be consistent with ordinary and customary meaning of “cradle” unless given a special definition defined in the specification, and consistent with the use of the specification and drawings. Further, the broadest reasonable interpretation of “cradle” must be consistent with the interpretation that those skilled in the art would reach. See MPEP 2111. In this case, the recitation of “cradle” or “cradle structure” is interpreted as a curved wall which is consistent with the specification and at 1010 in Fig. 

    PNG
    media_image1.png
    550
    1004
    media_image1.png
    Greyscale

As shown above, the indicated “cradle” of Hansen is a curved wall which functions similar to the applicant’s invention such that a male pipe is inserted towards the opening of the female coupling and also includes a partial flange on the male pipe to be rotated and locked in a slot defined by two circumferential protrusions 18 and 19. Therefore, one of ordinary skill in the art would consider the curved wall portion as shown above of Hansen to be at least a “cradle” or “cradle structure”.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679